ALLOWANCE
	This action is in response to the amendment filed 3/16/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/20/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,376,417 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21, 32 and 33 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Marcus Theodore on 2/10/2021.

Claims 1-20, 22-31 and 34-36 are cancelled.

 Claim 21:
	In line 17, after affixing “the strapping system” has been deleted.
	In line 17, after affixing ---a chin strap that is part of the strapping system and--- has been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 21, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method of making a head trauma bandage cap that includes an exterior made of a flexible weather resistant or waterproof material with periphery edges, top and sides defining ear observation openings cut out and adapted to be positioned proximate the patient’s ears to enable caregivers to observe any fluid discharge from the patient’s ears and variably secured together with a strapping system in a manner so that the ear observation openings may be varied in size as the strapping system is varied in position; and wherein the strapping system includes a chin strap, in combination with the other elements (or steps) in the claims.  
In regards to claim 21, the prior art of record does not teach a method of making a head trauma bandage cap that includes an exterior made of a flexible weather resistant or waterproof material with periphery edges, top and sides defining ear observation openings cut out and adapted to be positioned proximate the patient’s ears to enable caregivers to observe any fluid discharge from the patient’s ears and variably secured together with a strapping system in a manner so that the ear observation openings may be varied in size as the strapping system is varied in position; and wherein the strapping system includes a chin strap, which, when applied to the head, delivers minimal pressure to control bleeding, doesn’t compromise cervical spine immobilization, allows for fast and effective application of cooling gel to control intracranial/internal swelling or hot packs to prevent hypothermia in non-trauma situations, doesn’t come apart during treatment and transport, and doesn’t require a caregiver to re-wrap the dressing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/10/2021